Citation Nr: 1044574	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a special home adaptation grant.

2.  Entitlement to specially adapted housing.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran, Veteran's daughter


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from January 1951 to 
October 1952. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran appeared before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in August 2009.  A transcript of 
which is of record. 
 
This case was previously before the Board in May 2010 and was 
remanded for the Veteran to undergo a VA examination.  The RO has 
complied with the remand directives.  


FINDING OF FACT

The Veteran has effectively lost the use of both of his lower 
extremities, such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, due to his service-
connected knee disability.


CONCLUSION OF LAW

The criteria for entitlement to assistance in acquiring specially 
adapted housing have been met, thereby precluding a special home 
adaptation grant.  38 U.S.C.A. §§ 2101(a), (b), 5107 (West 2002); 
38 C.F.R. §§ 3.350(a), 3.809, 4.63 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  As discussed in detail above, sufficient 
evidence is of record to grant the matter on appeal.  Therefore, 
no further notice or development is needed.

Merits of the Claims

The Veteran is seeking a special home adaptation grant or 
specially adapted housing.  Having carefully considered the claim 
in light of the record and the applicable law, the Board finds 
that the Veteran's service-connected knee disability causes loss 
of use of the lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Consequently, the claim for specially adapted housing is granted.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) The 
loss or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (B) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one lower 
extremity; (C) The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury or the loss 
or loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
(D) The loss, or loss of use, of both upper extremities such as 
to preclude the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted under 38 
U.S.C.A. § 2101(b) where the Veteran is not entitled to a 
certificate of eligibility for assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a).  The Veteran must be 
entitled to compensation for permanent and total disability that 
(1) is due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of both 
hands.  

In the present case, the Veteran is service-connected for 
tuberculosis of the right knee, postoperative total knee 
arthroplasty, which was evaluated as 60% disabling, as well as 
cold injury residuals, with peripheral neuropathy, of the 
bilateral upper and lower extremities, each one evaluated as 30% 
disabling.  The Veteran was awarded a total disability rating of 
individual unemployability from August 11, 2004 through August 
27, 2009.  He has a combined disability rating of 100 percent 
since August 27, 2009.  

The Veteran underwent a VA examination in June 2010.  The 
examiner noted that the Veteran requires a walker for limited 
mobility, and otherwise uses a wheelchair or power chair for 
locomotion.  Accordingly, the examiner opined that the Veteran 
can use all extremities, but needs crutches and wheelchairs for 
locomotion.  

The medical evidence shows that the Veteran has effective loss of 
use of his lower extremities due to manifestations of his 
service-connected post-operative knee arthroplasty, which, as 
noted above, is evaluated as 60 percent disabling.  As such, 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) 
has been shown.  Having determined that the Veteran is eligible 
for assistance under 38 U.S.C.A. § 2101(a) for specially adapted 
housing, the law precludes an award of special home adaptation 
grant under 38 U.S.C.A. § 2101(b).  Thus, his special home 
adaptation claim must be denied as moot.


ORDER

Entitlement to specially adapted housing is granted.

The claim of entitlement to special home adaptation grant is 
denied as moot.



______________________________________________
JOHN Z. JONES 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


